Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 1 of 31    PageID #: 218



                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI‘I

                                 )
   SAMUEL B. INGALL,             )
                                 )
             Plaintiff,          )
                                 )
        v.                       )           Civ. No. 20-00306 ACK-WRP
                                 )
   JOHN RABAGO; REGINALD RAMONES;)
   DOE OFFICER 1; DOE OFFICER 2; )
   HONOLULU POLICE DEPARTMENT;   )
   CHIEF OF POLICE SUSAN M.      )
   BALLARD; CITY AND COUNTY OF   )
   HONOLULU; DOE DEFENDANTS 1-10;)
   DOE CORPORATIONS 1-5; DOE     )
   PARTNERSHIPS 1-5; DOE LLC’S   )
   1-5; DOE ENTITIES 1-5; AND DOE)
   GOVERNMENTAL AGENCIES 1-5,    )
                                 )
             Defendants.         )
                                 )

    ORDER GRANTING IN PART AND DENYING IN PART THE CITY AND COUNTY
                    OF HONOLULU’S MOTION TO DISMISS

              This case stems from an incident in which a Honolulu

   Police Department (“HPD”) officer confronted Plaintiff Samuel

   Ingall (“Ingall”) in a public restroom and instructed him to

   lick a public urinal or be subject to arrest.         Ingall complied

   with the command and was then permitted to leave.         Ingall

   subsequently filed this action asserting several violations of

   state law and his federal constitutional rights.         The City and

   County of Honolulu (the “City”) now seeks dismissal of the

   claims asserted against it, as well as certain official-capacity

   claims and claims against Doe Defendants.        For the reasons


                                     - 1 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 2 of 31    PageID #: 219



   discussed herein, the Court GRANTS IN PART AND DENIES IN PART

   the City’s motion.



                               FACTUAL BACKGROUND

               On January 28, 2018, Ingall—a homeless individual

   residing in Honolulu—sought shelter at 808 Sheridan Street.

   Complaint, ECF No. 1-2 (“Complaint”), ¶ 3, 15.         Ingall entered a

   public restroom and therein was confronted by an HPD officer,

   Defendant John Rabago (“Officer Rabago”).         Compl. ¶ 16.    Officer

   Rabago told Ingall that he would have to lick a public urinal or

   else Officer Rabago would arrest him.       Id.

               Officer Rabago indicated that there was a security

   camera outside the restroom door but that it would only capture

   the inside of the restroom if the door was open.         Compl. ¶ 18.

   Another HPD officer, Defendant Reginald Ramones (“Officer

   Ramones”), arrived and stood in the doorway, propping open the

   door such that the security camera could capture inside the

   restroom.    Compl. ¶ 17.    Officer Rabago again told Ingall to

   lick the public urinal or face arrest, and then instructed

   Officer Ramones to close the restroom door.         Compl. ¶ 19.

   According to the Complaint, Officer Ramones closed the restroom

   door in order to ensure the conduct would not be caught on

   camera.   Compl. ¶¶ 20-21.




                                     - 2 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 3 of 31     PageID #: 220



              Thereafter, Officer Rabago instructed Ingall several

   more times to lick the urinal or face arrest.         Compl. ¶ 23.      It

   was only after Ingall eventually complied that he was permitted

   to gather his possessions and leave the restroom.         Compl. ¶¶ 24-

   25.

              Officer Rabago followed Ingall out of the restroom and

   laughed as he told two additional HPD officers who were waiting

   outside of the restroom that Ingall had just licked the urinal.

   Compl. ¶ 27.    Officer Rabago told the two additional HPD

   officers that the incident with Ingall was “just like what

   happened at Cartwright Field.”      Compl. ¶ 28.    Based on this

   comment, Ingall alleges that Officers Rabago and Ramones had

   been involved in a prior incident at Cartwright Field, and

   because of that prior incident both officers “knew that the

   threat by Defendant RABAGO towards [Ingall] was not a joke.”

   Compl. ¶ 26.

              Officers Rabago and Ramones later learned that the

   incident was being investigated by HPD’s Professional Standards

   Office and could be investigated by federal authorities.             Compl.

   ¶ 32.   Upon learning this, Officer Rabago instructed Officer

   Ramones to delete text messages from his phone, told him not to

   tell authorities about what had happened, and coached him on

   what to say to authorities instead.       Compl. ¶¶ 33-35.        Officers

   Rabago and Ramones ultimately faced criminal charges based on


                                     - 3 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 4 of 31   PageID #: 221



   the incident with Ingall and the officers’ concealing thereof,

   and both officers pled guilty to those charges.         Compl. ¶ 43.

              Ingall now brings this civil lawsuit based on the

   incident, asserting claims against Officer Rabago, Officer

   Ramones, and against the two unidentified HPD officers who were

   waiting outside the restroom (Doe Defendants 1 and 2), all in

   their individual as well as official capacities.         Compl. ¶¶ 4-7.

   Ingall also asserts claims against HPD, the City, and Chief of

   Police Susan Ballard (“Chief Ballard”) in her official capacity.

   Compl. ¶¶ 8-11.    Finally, Ingall asserts claims against

   unidentified Doe Defendants.      Compl. ¶ 12.    Ingall brings claims

   for negligence, negligent hiring, negligent infliction of

   emotional distress, intentional infliction of emotional

   distress, false imprisonment, assault and battery, and a claim

   under 42 U.S.C. § 1983 for violations of his Fourth, Eighth, and

   Fourteenth Amendment rights.      Compl. ¶¶ 45-79.     He seeks general

   damages as well as punitive damages.       Compl. ¶ 82.

              Ingall originally filed his Complaint in state court

   on January 28, 2020, and he served the Complaint on the City on

   July 7.   Compl., see also Mot., ECF No. 5, at 6.        The City

   removed the case to federal court on July 15, ECF No. 1, and

   filed a motion to dismiss on July 27, ECF No. 5.         Plaintiff

   filed his opposition on September 1, ECF No. 10, and the City




                                     - 4 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 5 of 31   PageID #: 222



   filed its reply on September 8, ECF No. 11.        A telephonic

   hearing was held on September 22.



                                   STANDARD

               Rule 12(b)(6) authorizes the Court to dismiss a

   complaint that fails “to state a claim upon which relief can be

   granted.”    Fed. R. Civ. P. 12(b)(6).     Rule 12(b)(6) is read in

   conjunction with Rule 8(a), which requires only “a short and

   plain statement of the claim showing that the pleader is

   entitled to relief.”     Fed. R. Civ. P. 8(a)(2).      Although Rule 8

   does not require detailed factual allegations, “it demands more

   than an unadorned, the-defendant-unlawfully-harmed-me

   accusation.”    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

   1937, 1949, 173 L. Ed. 2d 868 (2009) (citing Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964, 167 L. Ed. 2d

   929 (2007)).    “A pleading that offers ‘labels and conclusions’

   or ‘a formulaic recitation of the elements of a cause of action

   will not do.’”    Id. (quoting Twombly, 550 U.S. at 555).

               The Court must “accept as true all well-pleaded

   allegations of material fact, and construe them in the light

   most favorable to the non-moving party.”        Sateriale v. R.J.

   Reynolds Tobacco Co., 697 F.3d 777, 784 (9th Cir. 2012)

   (citation omitted).     “To survive a motion to dismiss, a

   complaint must contain sufficient factual matter to ‘state a


                                     - 5 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 6 of 31   PageID #: 223



   claim to relief that is plausible on its face.’”         Id. (quoting

   Iqbal, 556 U.S. at 678).     “A claim has facial plausibility when

   the plaintiff pleads factual content that allows the court to

   draw the reasonable inference that the defendant is liable for

   the misconduct alleged.”     Iqbal, 556 U.S. at 678 (citing

   Twombly, 550 U.S. at 556).

               “[T]he tenet that a court must accept as true all of

   the allegations contained in a complaint is inapplicable to

   legal conclusions.”     Id. (citing Twombly, 550 U.S. at 555).

   Accordingly, “[t]hreadbare recitals of the elements of a cause

   of action, supported by mere conclusory statements, do not

   suffice.”    Id.   “The plausibility standard . . . asks for more

   than a sheer possibility that a defendant has acted unlawfully.”

   Id.   “Where a complaint pleads facts that are ‘merely consistent

   with’ a defendant’s liability, it ‘stops short of the line

   between possibility and plausibility of entitlement to relief.’”

   Id. (quoting Twombly, 550 U.S. at 557).

               When the Court dismisses a complaint pursuant to Rule

   12(b)(6) it should grant leave to amend unless the pleading

   cannot be cured by new factual allegations.        OSU Student All. v.

   Ray, 699 F.3d 1053, 1079 (9th Cir. 2012).




                                     - 6 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 7 of 31    PageID #: 224



                                  DISCUSSION

              Ingall brings a series of state law claims against the

   City, as well as a claim under 42 U.S.C. § 1983 for violating

   his Fourth, Eighth, and Fourteenth Amendment rights.          In

   opposing the City’s Motion, Ingall makes a number of concessions

   that limit his claims.     The Court begins there.      After

   distilling what claims remain—namely, his claim under § 1983—the

   Court will turn to the parties’ arguments thereon.

   I.   Concessions for Dismissal

              Ingall makes four concessions for dismissal in his

   opposition: (1) as to the state law claims asserted against the

   City; (2) as to certain Doe Defendants; (3) as to certain

   duplicative official-capacity and entity claims; and (4) as to

   punitive damages.

        A.    State Law Claims

              The City argues that all claims against it should be

   dismissed pursuant to Hawaii Revised Statutes (“HRS”) § 46-72.

   That provision requires a plaintiff to give notice to the City

   within two years of his injuries in order to hold the City

   liable.   Mot. at 5.    Ingall’s injuries occurred on January 28,

   2018, and the City was first given notice when it was served

   with Ingall’s Complaint on July 7, 2020.        Mot. at 6.    Because

   more than two years had elapsed, the City argues that § 46-72

   bars Ingall’s claims against it.


                                     - 7 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 8 of 31    PageID #: 225



              Ingall concedes that § 46-72 controls with respect to

   his state law claims, but argues that it does not apply to his

   constitutional claim brought under § 1983. 1/        Opp. at 7-9.

   Accordingly, the Court DISMISSES the state law claims asserted

   against the City WITHOUT PREJUDICE.

              The City argues that § 46-72 also bars the claim

   asserted under § 1983 based on Ingall’s failure to give notice

   to the City within two years, despite that his Complaint was

   filed within two years.      Mot. at 7.    The City cites Bernhardt v.

   Cty. of Hawai`i, No. 19-CV-00209-DKW-KJM, 2019 WL 4308533, at *4

   (D. Haw. Sept. 11, 2019) for this point, but Bernhardt did not

   address § 1983 claims.      This Court has previously explained that

   “to the extent that H.R.S. § 46–72 could be read to contain a

   notice of claim requirement for a § 1983 action, any such notice

   of claim requirement would be preempted by § 1983.”           Sadri v.

   Ulmer, No. CIV. 06-00430 ACK-KS, 2007 WL 869192, at *4 (D. Haw.


         1/ Specifically, Ingall states that while “Plaintiff is willing to

   concede that HRS § 46-72 controls with respect to notice of the state claims
   against the county, caselaw is clear that this notice provision does not
   extend to Plaintiff’s federal 1983 claims.” Mot. at 8. Ingall’s concession
   that § 46-72 “controls” is apparently an admission that under that statute,
   Ingall’s notice was not timely because the remainder of Ingall’s opposition
   only addresses the § 1983 claim. If Ingall did not intend to concede all of
   his state law claims against the City, his failure to address the City’s
   arguments thereon would constitute waiver for the purposes of this motion
   regardless. Yonemoto v. McDonald, No. CIV. 11-00533 JMS, 2015 WL 1863033, at
   *7 (D. Haw. Apr. 22, 2015) (“Plaintiff ignores that he waived this argument
   by failing to raise it in opposition to Defendant’s Motion to Dismiss”); see
   also Shakur v. Schriro, 514 F.3d 878, 892 (9th Cir. 2008) (“We have
   previously held that a plaintiff has ‘abandoned . . . claims by not raising
   them in opposition to [the defendant’s] motion for summary judgment.’”
   (alterations in original) (quoting Jenkins v. Cty. of Riverside, 398 F.3d
   1093, 1095 n.4 (9th Cir. 2005))).


                                      - 8 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 9 of 31     PageID #: 226



   Mar. 21, 2007) (citing Ellis v. City of San Diego, Cal., 176

   F.3d 1183, 1191 (9th Cir. 1999) (“A civil rights plaintiff

   cannot be required by state law to give a prospective defendant

   ‘notice’ of an intention to sue because § 1983, which exists to

   vindicate important federally created rights, preempts state

   notice-of-claim statutes.”); Felder v. Casey, 487 U.S. 131, 153,

   108 S. Ct. 2302, 2314, 101 L. Ed. 2d 123 (1988)).

                The Court holds that the § 1983 claims are not barred

   by HRS § 46-72. 2/

         B.     Doe Defendants

                The City argues that pleading Doe Defendants is

   improper and that all Doe Defendants should be dismissed.             Mot.

   at 24-25.     Ingall argues that keeping Does 1 and 2 is proper

   given the specific identifiers provided.          Based on this

   argument, the Court understands Ingall to consent to the

   dismissal of all remaining Doe Defendants aside from Does 1

   and 2.     Accordingly, all remaining Doe Defendants are DISMISSED

   WITHOUT PREJUDICE.      As to Does 1 and 2, the Court agrees that

   Ingall has provided sufficient identifiers to permit discovery.



         2/The City appears to characterize the bar implemented by HRS § 46-72
   as depriving the Court of subject matter jurisdiction. See Mot. at 4-7, 25.
   In response, Ingall spends several pages reviewing the basis for the Court’s
   subject matter jurisdiction. Opp. at 5-9. Having found that § 46-72 does
   not apply to § 1983 claims, the Court need not further analyze subject matter
   jurisdiction since it clearly has original jurisdiction over the § 1983
   claims under 28 U.S.C. § 1331: “The district courts shall have original
   jurisdiction of all civil actions arising under the Constitution, laws, or
   treaties of the United States.”


                                       - 9 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 10 of 31   PageID #:
                                    227


             Courts in the Ninth Circuit have recognized that

 “[g]enerally, ‘Doe’ pleading is improper in federal court.            The

 Federal Rules do not provide for the use of fictitious

 defendants.”    Buckheit v. Dennis, 713 F. Supp. 2d. 910, 918 n.4

 (N.D. Cal. 2010) (citing Bogan v. Keene Corp., 852 F.2d 1238,

 1239 (9th Cir. 1988); Fifty Assocs. v. Prudential Ins. Co., 446

 F.2d 1187, 1191 (9th Cir. 1970); and McMillan v. Dept. of the

 Interior, 907 F. Supp. 322 (D. Nev. 1995)).

             When situations arise, however, “where the identity of

 alleged defendant[] [is] not [] known prior to the filing of a

 complaint,” a plaintiff “should be given an opportunity through

 discovery to identify the unknown defendants, unless it is clear

 that discovery would not uncover the identities, or that the

 complaint would be dismissed on other grounds.”         Wakefield v.

 Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (alterations in

 original) (quoting Gillespie v. Civiletti, 629 F.2d 637, 642

 (9th Cir. 1980)).      While “a plaintiff may refer to unknown

 defendants as Defendant John Doe 1, John Doe 2, John Doe 3 . . .

 he must go further and allege facts to support how each

 particular [D]oe [D]efendant violated” the law.         Seina v. Fed.

 Det. Ctr. Honolulu, No. CV 16-00051 LEK/BMK, 2016 WL 916367, at

 *9 (D. Haw. Mar. 7, 2016).

             Here, Ingall identifies Does 1 and 2 as the two police

 officers who stood outside of the restroom during the incident


                                   - 10 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 11 of 31     PageID #:
                                    228


 and who were told by Officer Rabago about the incident.              The

 Court rejects the City’s argument that if Ingall “had earnestly

 sought to identify the names of the two Doe officers so that he

 could name them in the Complaint, Plaintiff could have obtained

 a copy of his HPD police report.”       Reply at 11.    This argument

 is premature at the motion to dismiss stage.         The Court expects

 that Ingall will be able to identify the officers through the

 very type of discovery that the City suggests.

             The Court denies the City’s Motion to the extent that

 it seeks dismissal of Does 1 and 2.

       C.    Duplicative Official-Capacity and Entity Claims

             The City argues the claims against the HPD officers in

 their official capacities and against HPD itself are duplicative

 of the claims brought against the City and should therefore be

 dismissed.    Mot. at 23-24.    Ingall states that he “will concede

 to dismissing Officer Ramones, and Rabago in their official

 capacities only and to dismissing the Honolulu Police

 Department.”    Opp. at 13.    Accordingly, the official-capacity

 claims against Officers Ramones and Rabago and against HPD are

 DISMISSED.

             Ingall argues that Chief Ballard should remain in her

 official capacity because she is liable for supervisory

 liability.    Opp. at 13.    Ingall misunderstands the nature of

 official-capacity suits.      As the Supreme Court has explained:


                                   - 11 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 12 of 31   PageID #:
                                    229


             Official-capacity suits . . . “generally represent
             only another way of pleading an action against an
             entity of which an officer is an agent.” Monell
             v. New York City Dept. of Social Services, 436 U.S.
             658, 690, n. 55, 98 S. Ct. 2018, 2035, n.55, 56 L.
             Ed. 2d 611 (1978).     As long as the government
             entity receives notice and an opportunity to
             respond, an official-capacity suit is, in all
             respects other than name, to be treated as a suit
             against the entity. It is not a suit against the
             official personally, for the real party in interest
             is the entity.

 Kentucky v. Graham, 473 U.S. 159, 165–66, 105 S. Ct. 3099, 3105,

 87 L. Ed. 2d 114 (1985); see also Vance v. Cty. of Santa Clara,

 928 F. Supp. 993, 996 (N.D. Cal. 1996) (“[I]f individuals are

 being sued in their official capacity as municipal officials and

 the municipal entity itself is also being sued, then the claims

 against the individuals are duplicative and should be

 dismissed.”); Carnell v. Grimm, 872 F. Supp. 746, 752 (D. Haw.

 1994) (dismissing claims against police officers sued in their

 official capacities as duplicative of claims against the City

 and County of Honolulu).

             In contrast, “[s]upervisory liability is imposed

 against a supervisory official in his individual capacity.”

 Larez v. City of Los Angeles, 946 F.2d 630, 646 (9th Cir. 1991)

 (separately addressing official-capacity liability).          “A

 supervisor can be liable in his individual capacity for his own

 culpable action or inaction in the training, supervision, or

 control of his subordinates; for his acquiescence in the



                                   - 12 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 13 of 31     PageID #:
                                    230


 constitutional deprivation; or for conduct that showed a

 reckless or callous indifference to the rights of others.”

 Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (quoting

 Watkins v. City of Oakland, 145 F.3d 1087, 1093 (9th Cir.

 1998)).    Ingall has not named Chief Ballard in her individual

 capacity but will be permitted leave to do so if he chooses to

 file an amended complaint.

             Ingall does not address Does 1 and 2, who are also

 named in their official capacities.         Compl. ¶¶ 6-7.     Because

 Ingall has named the City as a Defendant in this case, the Court

 finds that all of the official-capacity claims against

 individual officers are necessarily duplicative as a matter of

 law and are accordingly DISMISSED WITH PREJUDICE. 3/

       D.    Punitive Damages

             In his Complaint, Ingall seeks punitive damages.            The

 City argues that it is immune from punitive damages, Mot. at 23,

 and Ingall “concedes that punitive damages are not available

 against the City,” Opp. at 13.        Accordingly, the claim for

 punitive damages against the City is DISMISSED WITH PREJUDICE.




       3/Although Ingall concedes to dismissal of certain official-capacity
 claims and the claims against HPD, he seeks their dismissal without
 prejudice. Opp. at 13. Because those claims are duplicative as a matter of
 law, no factual allegations can revive them and dismissal with prejudice is
 therefore appropriate. OSU Student All. v. Ray, 699 F.3d 1053, 1079 (9th
 Cir. 2012) (dismissal with prejudice is appropriate when “the pleading cannot
 be cured by new factual allegations”).


                                    - 13 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 14 of 31   PageID #:
                                    231


 II.   Incorporation by Reference

             In his opposition, Ingall requests that the Court

 incorporate by reference the guilty pleas entered in the

 criminal cases against Officers Rabago and Ramones, which are

 mentioned in his Complaint.       Opp. at 1-2; Compl. ¶ 43.      The City

 confirmed at the hearing on this motion that it has no objection

 to the Court incorporating the guilty pleas by reference.

             The Court may consider documents incorporated by

 reference into the Complaint without converting a motion to

 dismiss into one for summary judgment.        United States v.

 Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).         The doctrine of

 incorporation by reference applies “if the plaintiff refers

 extensively to the document [in his complaint] or the document

 forms the basis of the plaintiff’s claim.”         Id. (citations

 omitted).    On the other hand, “the mere mention of the existence

 of a document is insufficient to incorporate the contents of a

 document.”    Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,

 1002 (9th Cir. 2018) (quoting Coto Settlement v. Eisenberg, 593

 F.3d 1031, 1038 (9th Cir. 2010)).

             Ingall’s Complaint explicitly references the guilty

 pleas entered by Officers Rabago and Ramones, which involve

 those officers’ admissions of guilt as to the very events

 underlying this civil suit.       Compl. ¶ 43.    The Court accordingly

 finds that incorporation by reference is appropriate here,


                                   - 14 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 15 of 31   PageID #:
                                    232


 especially in light of the City’s concession on the point.            The

 Court hereinafter refers to the guilty pleas when relevant to

 Ingall’s arguments.

 III. Section 1983

             The remainder of Ingall’s claims are brought under

 § 1983 for the violation of his Fourth, Eighth, and Fourteenth

 Amendment rights.

       A.    Municipal Liability Under § 1983

             Section 1983 provides that “[e]very person who, under

 color of any statute, ordinance, regulation, custom, or usage of

 any State . . . subjects, or causes to be subjected any citizen

 of the United States . . . to the deprivation of any rights,

 privileges, or immunities secured by the Constitution and laws,

 shall be liable to the party injured . . . .”         42 U.S.C. § 1983.

 “To state a claim under § 1983, a plaintiff [(1)] must allege

 the violation of a right secured by the Constitution and laws of

 the United States, and [(2)] must show that the alleged

 deprivation was committed by a person acting under color of

 state law.”    West v. Atkins, 487 U.S. 42, 48, 108 S. Ct. 2250,

 2255, 101 L. Ed. 2d 40 (1988) (citations omitted).          A “person”

 includes local government entities.        Monell, 436 U.S. at 690;

 see also Park v. City and Cty. of Honolulu, 292 F. Supp. 3d

 1080, 1090 (D. Haw. 2018).




                                   - 15 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 16 of 31     PageID #:
                                    233


              To hold a municipality liable under Monell, a

 plaintiff must show that the municipality had a policy,

 practice, or custom that was the moving force behind a violation

 of his constitutional rights.        Dougherty v. City of Covina, 654

 F.3d 892, 900 (9th Cir. 2011).        Specifically, a plaintiff must

 prove “(1) that [the plaintiff] possessed a constitutional right

 of which []he was deprived; (2) that the municipality had a

 policy; (3) that this policy amounts to deliberate indifference

 to the plaintiff’s constitutional right; and, (4) that the

 policy is the moving force behind the constitutional violation.”

 Id. (quoting Plumeau v. Sch. Dist. No. 40 Cty. of Yamhill, 130

 F.3d 432, 438 (9th Cir. 1997)) (some alterations in original);

 see also Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992).

              Ingall pleads three theories of municipal liability.

 First, Ingall alleges that the City ratified the conduct of the

 individual officers.      Compl. ¶ 76. Second, Ingall alleges a

 failure to train.     Compl. ¶ 77; see also Opp. at 9-10.          Third,

 Ingall alleges a failure to supervise. 4/        Compl. ¶ 77; Opp. at

 12-13.     The Court addresses each theory.


       4/In his opposition, Ingall argues that the failure to supervise is a
 separate basis for municipal liability. Opp. at 12-13. In so arguing,
 Ingall asserts that “[a] supervisor is liable under Section 1983 for a
 subordinate’s constitutional violations if the supervisor participated in or
 directed the violations, or knew of the violations and failed to act to
 prevent them.” Opp. at 12-13. The quotation relates to supervisory
 liability which, as explained above, is a theory to hold a supervisor
 individually liable, not a separate way to allege municipal liability. A
 (Continued . . .)



                                    - 16 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 17 of 31     PageID #:
                                    234


       B.    Ratification

             Initially, in addition to his explicit claim under the

 ratification theory of liability, the Court construes Ingall’s

 allegations regarding a failure to discipline as a type of

 ratification claim.      Rabinovitz v. City of Los Angeles, 287 F.

 Supp. 3d 933, 967 (C.D. Cal. 2018) (“Where a plaintiff alleges

 that a municipality’s conduct runs afoul of section 1983 for the

 city’s failure to discipline its employees, the claim is

 understood as one for ratification.”).

             “To show ratification, a plaintiff must prove that the

 authorized policymakers approve a subordinate’s decision and the

 basis for it.”     Christie v. Iopa, 176 F.3d 1231, 1239 (9th Cir.

 1999) (internal quotation marks and citations omitted); see also

 Gillette v. Delmore, 979 F.2d 1342, 1347 (9th Cir. 1992)

 (requiring the policymaker to have made “a conscious,

 affirmative choice”).      “Neither a policymaker’s mere knowledge

 of, nor the policymaker’s mere refusal to overrule or

 discipline, a subordinate’s unconstitutional act suffices to




 plaintiff may, however, allege municipal liability based on inadequate
 supervision by showing the City’s deliberate indifference, and the Court
 addresses that theory below. Horton by Horton v. City of Santa Maria, 915
 F.3d 592, 602–03 (9th Cir. 2019) (“municipalities may be liable under § 1983
 for constitutional injuries pursuant to (1) an official policy; (2) a
 pervasive practice or custom; (3) a failure to train, supervise, or
 discipline; or (4) a decision or act by a final policymaker”); Davis v. City
 of Ellensburg, 869 F.2d 1230, 1235 (9th Cir. 1989) (“Canton dealt
 specifically with [municipal liability for] inadequate training. We see no
 principled reason to apply a different standard to inadequate supervision.”).


                                    - 17 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 18 of 31   PageID #:
                                    235


 show ratification.”     Rabinovitz, 287 F. Supp. 3d at 967 (citing

 Christie, 176 F.3d at 1239 and collecting cases).

             The only factual allegations in Ingall’s Complaint as

 to disciplinary action state that HPD’s Professional Standards

 Office conducted an investigation regarding the incident during

 which Officers Rabago and Ramones actively concealed information

 from investigators.     Compl. ¶ 32 (stating that HPD’s

 Professional Standards Office investigated the incident); ¶¶ 33-

 35 (stating that Officers Rabago and Ramones actively concealed

 the events surrounding the incidents from investigators).

 Indeed, Ingall clearly lays this out where he explains that

 “Defendant RAMONES purposefully did not disclose the felony to

 anyone, and Defendant RAMONES took affirmative steps with

 Defendant RABAGO to conceal the felony.”        Compl. ¶ 41.

             Critically, aside from his naming the failure to

 discipline theory of liability, Ingall never alleges that HPD in

 fact failed to discipline the officers.        Ingall’s allegations

 that HPD conducted an investigation when HPD learned of the

 misconduct and that Officers Rabago and Ramones were

 subsequently criminally prosecuted for the conduct, Compl. ¶ 43,

 suggest that disciplinary action did in fact occur with respect

 to this incident.     Even if it did not, Ingall must allege that

 the policymakers approved of the basis of the officers’




                                   - 18 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 19 of 31    PageID #:
                                    236


 decisions; failure to discipline alone is insufficient.

 Christie, 176 F.3d at 1239.

             Ingall’s Complaint also references a prior “Cartwright

 Field Incident” that he alleges was substantially the same as

 his own encounter with Officer Rabago.        Compl. ¶ 26, 28.       At the

 hearing on this motion, Ingall argued that the prior incident

 suggests that the City might have failed to discipline the

 officers because, had the officers been properly disciplined for

 the prior incident, the incident now at issue would never have

 occurred.    But Ingall explains that policymakers were never made

 aware of this incident.      Specifically, Ingall states that

 Officers Rabago, Ramones, Doe 1, and Doe 2 “knew of Defendant

 RABAGO’s previous behavior and knowing deprivation of an

 individual’s constitutional rights and failed to intervene,

 report and/or prevent the next incident from occurring.”             Compl.

 ¶ 74; see also Opp. at 10 (discussing the “reference made to

 other police officers” regarding “another incident at Cartwright

 Field” and stating that “nothing was reported”).          In the absence

 of an allegation that policymakers were aware of the incident, a

 ratification theory fails.

             As discussed in the failure to train section below,

 Ingall also argued at the hearing on this motion that Officer

 Ramones’ guilty plea references “previous occasions”—emphasizing

 occasions, plural—potentially providing an additional incident


                                   - 19 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 20 of 31   PageID #:
                                    237


 for which the officers were not disciplined.         Opp., Ex. 4 at 5.

 But neither the guilty pleas nor the Complaint provide this

 Court with allegations as to what any prior incidents involved,

 whether policymakers were aware of any other incidents, or

 whether the officers were in fact disciplined for those prior

 incidents.    The Court finds that the vague reference to Officer

 Ramones’ knowledge of “previous occasions” in his guilty plea is

 insufficient to show ratification by the City.

             Because Ingall has not alleged that HPD in fact failed

 to discipline the officers, approved the basis for the officers’

 decisions, or was aware of any prior incident, Ingall fails to

 state a ratification claim.

       C.    Failure to Train

             Ingall also alleges that Chief Ballard failed to

 adequately train the individual officers.         To allege § 1983

 municipal liability based on a failure to train, Ingall must

 claim that (1) Chief Ballard, the identified policymaker for

 HPD, “was deliberately indifferent to the need to train” the

 officers about the use of excessive force, unreasonable seizure,

 and severe punishment with respect to incidents of this type;

 and (2) “that the lack of training actually caused the . . .

 violation[s] in this case.”       Connick v. Thompson, 563 U.S. 51,

 59, 131 S. Ct. 1350, 1358, 179 L. Ed. 2d 417 (2011); see also

 Compl. ¶ 9-10 (identifying Chief Ballard as the HPD’s Chief of


                                   - 20 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 21 of 31   PageID #:
                                    238


 Policy “responsible for the instruction, training, and

 supervision of the Honolulu Police Department’s members”).

             “A municipality’s culpability for a deprivation of

 rights is at its most tenuous where a claim turns on a failure

 to train.”    Id. at 61.    “[T]he need for more or different

 training [must be] so obvious, and the inadequacy so likely to

 result in the violation of constitutional rights, that

 policymakers . . . can reasonably be said to have been

 deliberately indifferent to the need.”        City of Canton, Ohio v.

 Harris, 489 U.S. 378, 390, 109 S. Ct. 1197, 103 L. Ed. 2d 412

 (1989).    “A pattern of similar constitutional violations by

 untrained employees is ordinarily necessary to demonstrate

 deliberate indifference for purposes of failure to train” since,

 unless the City is on notice that a course of training is

 deficient, it “can hardly be said” to have acted with deliberate

 indifference.    Connick, 563 U.S. at 62.      Nevertheless, the

 Supreme Court has “sought not to foreclose the possibility,

 however rare,” that in certain situations “the unconstitutional

 consequences of failing to train could be so patently obvious

 that a city could be liable under § 1983 without proof of a pre-

 existing pattern of violations.”       Id. at 64.

             In either case, “[a]bsent allegations of specific

 shortcomings in the training of City police officers or facts

 that might place the City on notice that constitutional


                                   - 21 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 22 of 31   PageID #:
                                    239


 deprivations were likely to occur, Plaintiff has not adequately

 pled a § 1983 claim against the City for failure to train.”

 Bini v. City of Vancouver, 218 F. Supp. 3d 1196, 1203 (W.D.

 Wash. 2016).

             As explained above, Ingall does not allege that the

 City or any of its policymakers—specifically including Chief

 Ballard, the identified relevant policymaker here—were on notice

 that constitutional deprivations were likely to occur.           Rather,

 Ingall alleges that HPD officers hid information regarding the

 incident involving Ingall and the prior “Cartwright Field

 Incident.”    Compl. ¶¶ 33-35 (stating Officers Rabago and Ramones

 hid the incident involving Ingall from the authorities); ¶ 74

 (stating officers failed to intervene or report the prior

 Cartwright Field Incident); see also Opp. at 10.          Because

 Ingall’s allegations are that Officers Rabago and Ramones acted

 in a facially malicious manner, the Court notes the difficulty

 HPD would have in predicting their actions in the absence of

 prior misconduct.     See generally Hudson v. Palmer, 468 U.S. 517,

 533, 104 S. Ct. 3194, 3203–04, 82 L. Ed. 2d 393 (1984)

 (“Arguably, intentional acts are even more difficult [for the

 state] to anticipate [than negligent acts] because one bent on

 intentionally depriving a person of his property might well take

 affirmative steps to avoid signalling his intent.”).




                                   - 22 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 23 of 31   PageID #:
                                    240


             At the hearing on this motion, Ingall argued that he

 had adequately alleged a pattern of prior violations.          Ingall

 pointed to Officer Ramones’ guilty plea, which states that

 Officer Ramones was aware “Rabago had on previous occasions”

 violated individuals’ Fourth Amendment rights.         Opp., Ex. 4 at

 5.   Ingall emphasizes that the guilty plea’s reference to prior

 occasions is plural and argues that this reference to multiple

 prior occasions creates the requisite pattern of similar

 violations.    The Court notes that Ingall did not make this

 argument in his opposition.       Regardless, the Court finds the

 guilty plea’s reference to “previous occasions” is insufficient

 because there is still no allegation that the City was on notice

 of any of the alleged prior incidents.

             The Court also finds that this is not the type of case

 where “a violation of federal rights [was] a highly predictable

 consequence of a failure to equip law enforcement officers with

 specific tools to handle recurring situations” such that the

 City can be said to have been deliberately indifferent in the

 absence of a pattern of prior violations.         Bd. of Cty. Comm’rs

 of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 409, 117 S. Ct.

 1382, 1391, 137 L. Ed. 2d 626 (1997).        Assuming the truth of

 Ingall’s allegations, Officers Rabago and Ramones were acting

 entirely out of line with what should have been self-evident

 expectations of civility.      The flagrantly offensive nature of


                                   - 23 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 24 of 31     PageID #:
                                    241


 the conduct alleged does not support the conclusion that the

 violation was a highly predictable consequence of a failure to

 train.   Rather, because “the proper response” should have been

 “obvious to all without training or supervision,” the failure to

 train or supervise was “not ‘so likely’ to produce a wrong

 decision as to support an inference of deliberate indifference

 by city policymakers to the need to train or supervise.”             Flores

 v. Cty. of Los Angeles, 758 F.3d 1154, 1160 (9th Cir. 2014)

 (quoting Walker v. City of New York, 974 F.2d 293, 299–300 (2d

 Cir. 1992)).

             Further, while Ingall generally alleges that Chief

 Ballard failed to train or supervise her officers “that use

 excessive force and/or exposed Plaintiff to conditions that

 amount to unreasonable seizure and/or severe punishment,” Compl.

 ¶ 77; he fails to identify any specific deficiency in the

 current training program.      “Allegations of inadequate training

 are insufficient where they do not identify what the training

 practices were, how the training practices were deficient, or

 how the training caused the specific Plaintiff’s harm.”              Hyer v.

 City & Cty. of Honolulu, No. CV 19-00586 HG-RT, 2020 WL 3440934,

 at *8 (D. Haw. June 23, 2020) (citation omitted).          Again, the

 facially malicious conduct by Officers Rabago and Ramones

 suggests that proper training would have made no difference in

 this case.


                                   - 24 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 25 of 31   PageID #:
                                    242


               Ingall cites Dawkins v. City of Honolulu, 761 F.

 Supp. 2d 1080, 1087 (D. Haw. 2010) for the proposition that the

 statement made by Officer Rabago as to the prior Cartwright

 Field Incident “give[s] rise to a claim under municipal

 liability pursuant to the need for better training, supervision,

 or discipline.”     Opp. at 10-11.    This Court has previously held

 that “Dawkins’s ruling on the Monell-based failure to train

 and/or supervise claim seems questionable under cases such

 as City of Canton.”     Long v. Yomes, No. CIV. 11-00136 ACK, 2011

 WL 4412847, at *5 n.8 (D. Haw. Sept. 20, 2011); see also Manda

 v. Albin, No. 5:19-CV-01947-EJD, 2019 WL 6311380, at *8 (N.D.

 Cal. Nov. 25, 2019) (“This Court agrees with the Long court—one

 event is insufficient to establish failure to train or

 supervise.”).    The Court reiterates that concern here.

             Further, because the Dawkins decision discussed a

 single incident in which an officer tased, punched, kicked, and

 arrested an individual, the court there presumably found the

 case to sufficiently allege the rare situation where the

 unconstitutional consequences of failing to train should have

 been patently obvious even without a pattern of similar

 violations.    See Dawkins, 761 F. Supp. 2d at 1087.        The Court

 has already explained why that theory does not apply to the

 facts alleged here.     The Court also notes that, in articulating

 the exception, the Supreme Court specifically gave the


                                   - 25 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 26 of 31     PageID #:
                                    243


 hypothetical example of use of force cases.           Connick, 563 U.S.

 at 63-64 (discussing Canton, 489 U.S. at 390 & n.10; Bryan Cty.,

 520 U.S. at 409). 5/    That may have been applicable in Dawkins,

 but is not applicable here.

             Because Ingall has not alleged a pattern of similar

 violations, has not alleged facts that show the unconstitutional

 consequences should have been patently obvious, and has not

 alleged particular deficiencies in the current training program,

 the Court finds that he has failed to state a claim for

 municipal liability under the failure to train theory.

       D.    Failure to Supervise

             A failure to supervise claim is subject to the same

 standard as a failure to train claim:          a plaintiff must allege

 that “the training or supervision is sufficiently inadequate as

 to constitute ‘deliberate indifference’ to the [rights] of

 persons with whom the police come into contact.”            Davis, 869

 F.2d at 1235 (citing Canton, 489 U.S. 378).           This requires the



       5/The Supreme Court’s hypothetical example of case that may not require
 a pattern of similar constitutional violations in order to state a failure to
 train claim specifically related to the use of force:

             For example, city policymakers know to a moral certainty that
             their police officers will be required to arrest fleeing
             felons. The city has armed its officers with firearms, in
             part to allow them to accomplish this task. Thus, the need
             to train officers in the constitutional limitations on the
             use of deadly force can be said to be “so obvious,”
             that failure to do so could properly be characterized as
             “deliberate   indifference”    to   constitutional    rights.

 City of Canton, 489 U.S. at 390 n.10 (citation omitted).


                                    - 26 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 27 of 31   PageID #:
                                    244


 plaintiff to allege that the City “was on actual or constructive

 notice that this failure to supervise would likely result in a

 constitutional violation.”      Jackson v. Barnes, 749 F.3d 755, 763

 (9th Cir. 2014).     A plaintiff must also allege that the failure

 to supervise “was the cause of the constitutional violation

 here.”   Id.   For the same reasons discussed with relation to the

 failure to train claim, the Court finds that Ingall has failed

 to state a failure to supervise claim.

             First, there are no allegations that the City was on

 notice of the alleged shortcomings in its supervision.           Instead,

 Ingall alleges only one prior incident which the officers

 intentionally concealed.      Cf. Jackson, 749 F.3d at 763 (finding

 a plaintiff alleged “actual or constructive notice” by stating

 that the police officer “routinely declined to read Miranda

 warnings”); Kaahu v. Randall, No. CV 14-00266HG-RLP, 2018 WL

 472996, at *17 (D. Haw. Jan. 18, 2018) (finding the elements met

 on a failure to supervise claim because “the Defendant City and

 County had knowledge that Defendant Officers Valdez and Randall

 had a history of inappropriate behavior while on duty”); Lacy v.

 Cty. of San Diego, No. 12-CV-624-MMA JMA, 2012 WL 4111507, at *3

 (S.D. Cal. Sept. 18, 2012) (finding a plaintiff stated a failure

 to supervise claim where he alleged “that the County had prior

 knowledge of incidents of misconduct and civil rights violations




                                   - 27 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 28 of 31   PageID #:
                                    245


 by other deputies and the same deputies involving similar

 facts”).

             Second, the malicious nature of the conduct alleged

 here suggests that the officers would have committed the same

 offensive acts even if they were subject to adequate

 supervision.    Because “the proper response” should have been

 “obvious to all without training or supervision,” these

 allegations do not support a finding of deliberate indifference.

 Flores, 758 F.3d at 1160.

             Because Ingall has not alleged that the City was on

 notice or otherwise alleged facts that support a finding of

 deliberate indifference, he has failed to state a failure to

 supervise claim.

 IV.   Constitutional and Statutory Violations

             The City’s Motion makes brief arguments as to why

 Ingall has not stated a claim of any underlying constitutional

 violation.    Mot. at 19-21 (individually addressing the Fourth,

 Eighth, and Fourteenth Amendment).         Ingall’s opposition focuses

 on the theories for attributing the officers’ conduct to the

 City, but only makes general, conclusory arguments that the

 underlying violations have been sufficiently stated.          See

 generally Opp.     Ingall’s failure to sufficiently address the

 arguments as to the existence of underlying constitutional




                                   - 28 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 29 of 31     PageID #:
                                    246


 violations provides an additional reason to dismiss Ingall’s

 Monell claims.

             The Court notes, however, that the incorporated guilty

 pleas expressly provide that Officers Rabago and Ramones

 knowingly violated Ingall’s Fourth Amendment rights.          Opp., Exs.

 3 & 4.   Had Ingall successfully raised a basis on which to

 impute the officers’ misconduct to the City, the Court would

 likely have let the Fourth Amendment claim proceed on the basis

 of the incorporated guilty pleas.

             The City’s Motion also characterizes Ingall as

 asserting a conspiracy claim under 42 U.S.C. § 1985(3).              Mot. at

 20-21.   Ingall does not assert a cause of action under § 1985(3)

 and his opposition does not address the City’s argument thereon.

 The Court accordingly does not construe the Complaint as

 asserting a § 1985(3) claim.       To the extent that the Complaint

 does suggest such a claim, the Court finds that Ingall has

 waived the claim for purposes of opposing this motion by

 choosing not to oppose the City’s argument thereon.



                                 CONCLUSION

             For the foregoing reasons, the Court GRANTS IN PART

 and DENIES IN PART the City’s Motion to Dismiss, ECF No. 5, and

 DISMISSES Ingall’s claims as follows:




                                   - 29 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 30 of 31   PageID #:
                                    247



             •   Ingall’s state-law claims against the City are
                 DISMISSED WITHOUT PREJUDICE;

             •   All Doe Defendants except for Does 1 and 2 are
                 DISMISSED WITHOUT PREJUDICE;

             •   The claims against HPD and the official-capacity
                 claims against the HPD officers are DISMISSED WITH
                 PREJUDICE;

             •   The punitive damages claim against the City is
                 DISMISSED WITH PREJUDICE; and

             •   The § 1983 claim against the City is DISMISSED
                 WITHOUT PREJUDICE.

 The Court DENIES the City’s Motion as to its argument that HRS

 § 46-72 bars the § 1983 claim, and as to its argument for

 dismissal of Does 1 and 2.

             Because Ingall may be able to cure some of the

 pleading defects via amendment, leave to amend is granted for

 the claims identified above as dismissed without prejudice.            Any

 amended complaint must be filed within thirty days of the

 issuance of this Order and should comply with the guidance and

 standards set forth herein.       Failure to file an amended

 complaint within thirty days may result in this action being

 dismissed with prejudice.      The Court emphasizes that it has not

 granted Ingall leave to make other changes, such as adding new

 parties or entirely new claims.




                                   - 30 -
Case 1:20-cv-00306-ACK-WRP Document 13 Filed 09/24/20 Page 31 of 31     PageID #:
                                    248


             IT IS SO ORDERED.

             DATED:   Honolulu, Hawai`i, September 24, 2020.



                                     ________________________________
                                     Alan C. Kay
                                     Sr. United States District Judge



 Ingall v. Rabago, et al., Civ. No. 20-00306 ACK-WRP, Order
 Granting in Part and Denying in Part the City and County of
 Honolulu’s Motion to Dismiss.




                                   - 31 -
